4th Quarter 2010 Earnings Call September 17, 2010 Disclaimer This presentation may contain statements that relate to future events and expectations and, as such, constitute "forward -looking statements" within the meaning of the federal securities laws. These statements can be identified by the use of words such as “believes,” “expects,” “may,” “will,” “intends,” “plans,” “estimates” or “anticipates,” or other comparable terminology, or by discussions of strategy, plans or intentions. These statements are based on management’s current expectations and assumptions about the industries in which Globe operates. Globe disclaims any intention or obligation to update publicly any forward-looking statements, whether in response to new information, future events or otherwise, except as required by applicable law. Forward-looking statements are not guarantees of future performance and are subject to significant risks and uncertainties that may cause actual results or achievements to be materially different from the future results or achievements expressed or implied by the forward-looking statements. These risks and uncertainties include, but are not limited to, those risks and uncertainties described in Globe’s most recent Annual Report on Form 10-K, including under “Special Note Regarding Forward-Looking Statements” and “Risk Factors” and Globe’s quarterly reports on Form 10-Q. These reports can be accessed through the “Investors” section of Globe’s website at www.glbsm.com. All references to “MT” or “tons” mean metric tons, each of which equals 2,204.6 pounds. 2 4th Quarter 2010 Financial Highlights 3 nTons shipped, sales and earnings increased significantly from the prior quarter on the Core Metals Group acquisition and improvements in our existing businesses. nCore Metals is performing better than expected. nOur existing businesses are improving based on growth in end markets. nOur balance sheet remains strong and liquid. 4th Quarter 2010 Reported Results 4 4th Quarter 2010 Special Items 5 Sequential Pro Forma Adjusted Income Statement Summary 6 4th Quarter 2010 Sequential Pro Forma Sales Bridge 7 4th Quarter 2010 Sequential Pro Forma EBITDA Bridge 8 4th Quarter 2010 Cash Flow Overview 9
